DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 10/13/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1 – 13 and 15 – 20 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “each of the plurality of sensor nodes comprises: a first electrode, electrically connected to an associated first-axis line; a second electrode, electrically connected to an associated second-axis line; and a bypass bridge, electrically isolating the associated second-axis line from the associated first-axis line” in combination with the other limitations presented in claim 1 and “each of the plurality of sensor nodes comprises a first electrode, electrically connected to an associated first-axis line; a second electrode, electrically connected to an associated second-axis line, and a bypass bridge, electrically isolating the associated second-axis line from the associated first-axis line” in combination with the other limitations presented in claim 13. 
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/6/21